ORDER
This matter came before the Court upon the filing of a Petition for Disciplinary or Remedial Action, with attached certified copy of an Order entered January 5, 2017, whereby the Supreme Court of Florida suspended Pamela Bruce Stuart, a member of this Court’s Bar, from the practice of law in Florida for one year, effective thirty days from the date of the Order. By this Court’s Order dated June 30, 2017, Ms. Stuart was suspended in accordance with Maryland Rule 19-737(d), effective immediately, from the practice of law in the State of Maryland, pending further order of the Court. Having now considered the responses of Ms. Stuart and Bar Counsel to this Court’s Show Cause Order dated June 30, 2017, and having found no demonstration of any of the exceptional circumstances set forth in Rule 19-737(e), it is this 29th day of August, 2017,
ORDERED, by the Court of Appeals of Maryland, as the final disposition of this matter, that Pamela Bruce Stuart, *682Respondent, is suspended from the practice of law in the State of Maryland for a period of one year, effective nunc pro tunc as of February 6, 2017; and it is further
ORDERED, that the Clerk of this Court shall issue notice of this final disposition in accordance with Maryland Rule 19-761(b).